Determination of respondent Police Department, dated October 1, 2003, which, after a hearing, revoked petitioner’s premises business pistol license, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of Supreme Court, New York County [Paviola A. Soto, J], entered April 27, 2004) dismissed, without costs.
Substantial evidence supported the determination to revoke petitioner’s license, including proof that he showed poor judgment on more than one occasion in carrying the weapon, contrary to the restrictions on his license. Under the circumstances, the penalty of revocation was not so disproportionate to this conduct as to shock the conscience (Matter of Gordon v LaCava, 203 AD2d 290 [1994]). Concur—Mazzarelli, J.P., Ellerin, Nardelli, Williams and Catterson, JJ.